DELAWARE GROUP® ADVISER FUNDS Delaware Global Real Estate Opportunities Fund Delaware U.S. Growth Fund DELAWARE GROUP EQUITY FUNDS II Delaware Value® Fund DELAWARE GROUP FOUNDATION FUNDS Delaware Foundation® Moderate Allocation Fund DELAWARE GROUP GLOBAL & INTERNATIONAL FUNDS Delaware Emerging Markets Fund Delaware Focus Global Growth Fund DELAWARE GROUP GOVERNMENT FUND Delaware Core Plus Bond Fund Delaware Emerging Markets Debt Fund DELAWARE GROUP INCOME FUNDS Delaware Corporate Bond Fund Delaware Diversified Floating Rate Fund Delaware High-Yield Opportunities Fund DELAWARE GROUP STATE TAX-FREE INCOME TRUST Delaware Tax-Free Pennsylvania Fund DELAWARE GROUP TAX FREE FUND Delaware Tax-Free USA Fund Delaware Tax-Free USA Intermediate Fund DELAWARE POOLED® TRUST The Emerging Markets Portfolio The Focus Smid-Cap Growth Equity Portfolio The High-Yield Bond Portfolio VOYAGEUR MUTUAL FUNDS Delaware National High-Yield Municipal Bond Fund Delaware Tax-Free California Fund Delaware Tax-Free Idaho Fund VOYAGEUR MUTUAL FUNDS II Delaware Tax-Free Colorado Fund VOYAGUER MUTUAL FUNDS III Delaware Select Growth Fund VOYAGEUR TAX FREE FUNDS Delaware Tax-Free Minnesota Fund Supplement to the current Statements of Additional Information (each, an “SAI” and together, the “SAIs”) for each Fund (each, a “Fund” and together, the “Funds”) The following information replaces the fundamental investment restriction relating to making loans in the section entitled, “Investment Objective, Restrictions, and Policies – Fundamental Investment Restrictions”: The Fund may not make personal loans or loans of its assets to persons who control or are under common control with the Fund, except as the Investment Company Act of 1940, as amended (“1940 Act”), any rule or order thereunder, or Securities and Exchange Commission (“SEC”) staff interpretation thereof, may permit. This restriction does not prevent the Fund from, among other things, purchasing debt obligations, entering into repurchase agreements, loaning its assets to broker-dealers or institutional investors, or investing in loans, including assignments and participation interests. Please keep this supplement for future reference. This Supplement is dated April 8, 2015.
